Citation Nr: 9913925	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-45 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to reinstatement of dependency and indemnity 
compensation (DIC) benefits, as the surviving spouse of the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

The appellant is the surviving spouse of the veteran, who had 
active military service from June 1955 until April 1973; the 
veteran died in April 1973 while on active duty.


FINDINGS OF FACT

1.  The veteran died while on active duty service in April 
1973.

2.  The appellant, the veteran's surviving spouse, remarried 
on April 20, 1974.

3.  The appellant's second husband died on March [redacted], 
1996.



CONCLUSION OF LAW

The appellant's DIC benefits may be reinstated effective from 
October 1998.  38 U.S.C.A. §§ 101, 1310, 1311 (West 1991); 
Pub. L. No. 105-178 § 8207, 112 Stat. 495 (Jun. 9, 1998) (to 
be codified at 38 U.S.C.A. § 1311(e)); 38 C.F.R. §§ 3.5, 3.55 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in January 1999, the veteran 
appeared at a hearing before the undersigned Member of the 
Board.  At that hearing, she submitted a written statement in 
support of her appeal.  She also submitted a waiver of RO 
consideration of that evidence, thus, the Board will proceed 
with appellate review.  See 38 C.F.R. § 20.1304(c).

The appellant is the surviving spouse of the veteran, who 
died in April 1973, while on active duty service.  Following 
the veteran's death, the appellant became entitled to DIC 
benefits.  These benefits were terminated, effective April 1, 
1974, when the appellant remarried in April 1974.  In March 
1996, the appellant's second husband died, and the appellant 
initiated this claim for reinstatement of DIC benefits based 
on her former marriage to the veteran.  

In January 1999, the appellant appeared at a hearing before a 
Member of the Board.  She testified that she was currently 
receiving DIC benefits based on her second marriage, as her 
second husband was also a veteran.  However, she expressed 
her intention to renounce the DIC benefits that she was 
receiving based on her second marriage, and she wished to 
reinstate DIC benefits based on her first marriage to the 
veteran.  She indicated that her reasons for such action 
concerned entitlement to benefits under the United States Air 
Force survivor benefit plan (SVP), which is separate military 
program, not under the jurisdiction of the VA.  

According to the law, VA shall pay DIC to the surviving 
spouse, children, and parents of a veteran who died on active 
duty.  38 U.S.C.A. §§ 1301, 1310; 38 C.F.R. § 3.5.  The Board 
notes that when the appellant was married to the veteran, in 
her first marriage, the law held that a surviving spouse 
whose DIC benefits were terminated due to a subsequent 
marriage could have those benefits reinstated upon 
termination of the subsequent marriage by death or divorce.  
See 38 U.S.C.A. § 103(d)(2) (repealed in 1990, and reenacted 
in part in 1991 and 1992).  In 1990, however, 38 U.S.C.A. 
§ 103(d)(2) was repealed with respect to any claims filed 
after October 31, 1990, thereby prohibiting the reinstatement 
of DIC benefits to a surviving spouse whose disqualifying 
marriage was terminated.  See Omnibus Budget Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8004, 104 Stat. 1388-343 
(1991).

However, on June 9, 1998, that law was subsequently amended 
again when the President signed House Resolution 2400, Public 
Law No. 105-178, which essentially restored the pre-1990 rule 
for DIC reinstatement.  Section 8207 of Public Law No. 105-
178 added a new subsection (e) to 38 U.S.C.A. § 1311, which 
indicates that a widow who remarries after the death of the 
veteran can be reinstated when that subsequent marriage 
terminates.  However, no payment may be made pursuant to 
38 U.S.C.A. § 1311(e) for any month prior to October 1998.  
Pub. L. No. 105-178, § 8207, 112 Stat. 495 (June 9, 1998) (to 
be codified at 38 U.S.C.A. § 1311(e)).  

A "surviving spouse" generally is a person who has not 
remarried since the veteran's death.  38 U.S.C.A. § 101(3).  
However, for DIC purposes, under the new law, remarriage of a 
surviving spouse shall not bar payment of DIC "if the 
remarriage is terminated by death, divorce, or annulment, 
unless the Secretary [of VA] determines that the divorce or 
annulment was secured through fraud or collusion."  Pub. L. 
No. 105-178, § 8207(a) (Jun. 9, 1998) (to be codified at 
38 U.S.C.A. § 1311(e)(1)).

As the appellant's remarriage was terminated in March 1993, 
due to the death of her second husband, the Board finds that 
under Public Law No. 105-178, § 8207(a), she is the veteran's 
surviving spouse for DIC purposes, and, accordingly, her 
claim for reinstatement of DIC benefits based on her prior 
marriage to the veteran is granted effective from October 
1998.


ORDER

Reinstatement of DIC benefits is granted, provided, however, 
that no payment may be made for any month prior to October 
1998.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

